13-2187-bk
In Re: Motors Liquidation Co.

                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT



                                 August Term, 2013

              (Argued: March 25, 2013            Question Certified: June 17, 2014



                                Docket No. 13-2187-bk



               In Re: MOTORS LIQUIDATION COMPANY, et al.,

                                                               Debtor,



     OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF MOTORS
                    LIQUIDATION COMPANY,

                                                               Plaintiff-Appellant

                                        -v.-

 JP MORGAN CHASE BANK, N.A., individually and as Administrative Agent
    for various lenders party to the Term Loan Agreement described herein,

                                                               Defendant-Appellee.



Before:
                  WINTER, WESLEY, AND CARNEY, Circuit Judges.
Direct appeal pursuant to 28 U.S.C. § 158(d)(2) from an order of the United States
Bankruptcy Court for the Southern District of New York (Robert E. Gerber,
United States Bankruptcy Judge) holding that a mistakenly filed UCC-3
termination statement was unauthorized and therefore not effective to terminate
a secured lender’s interest in a debtor’s property. We conclude that this case
presents an issue of first impression under Delaware law—whether a secured
lender must authorize the act of filing a UCC-3 termination statement or must
authorize the termination of the security interest identified for termination on
that UCC-3 statement—and certify the question to the Delaware Supreme Court.

      QUESTION CERTIFIED.



                   ERIC B. FISHER (Barry N. Seidel, Katie L. Weinstein, Jeffrey
                   Rhodes, on the brief), Dickstein Shapiro LLP, New York, NY,
                   for Plaintiff-Appellant.

                   JOHN M. CALLAGY (Nicholas J. Panarella, Martin A. Krolewski,
                   on the brief), Kelley Drye & Warren LLP, New York, NY, for
                   Defendant-Appellee.



WESLEY, Circuit Judge:

      In October 2001, General Motors entered into a synthetic lease financing

transaction (the ‚Synthetic Lease‛), by which it obtained approximately $300

million in financing from a syndicate of financial institutions. The proceeds were

used to acquire and construct facilities on several properties. General Motors’

obligation to repay the Synthetic Lease was secured by liens on twelve pieces of


                                        2
real estate. The lenders’ security interests in General Motors’ properties were

perfected by filing UCC-1 financing statements in the counties in which the

properties were located and with the Delaware Secretary of State. JPMorgan

served as administrative agent for the Synthetic Lease and was identified on the

UCC-1s as the secured party of record.

      Five years later, in November 2006, General Motors and then-subsidiary

Saturn Corporation entered into a separate term loan facility (the ‚Term Loan‛).

The Term Loan was entirely unrelated to the Synthetic Lease and provided

General Motors with approximately $1.5 billion in financing from a different

syndicate of financial institutions. To secure the loan, the lenders took security

interests in a large number of General Motors’ assets, including all of General

Motors’ equipment and fixtures at forty-two facilities throughout the United

States. JPMorgan served as administrative agent and secured party of record for

the Term Loan and caused the filing of twenty-eight UCC-1 financing statements

to perfect the lenders’ security interests in the collateral. The Main Term Loan

UCC-1 was filed with the Delaware Secretary of State and bore file number

‚6416808 4.‛




                                         3
A.    Termination of the Synthetic Lease

      The Synthetic Lease was scheduled to mature on October 31, 2008. In

September 2008, General Motors contacted Mayer Brown LLP, its counsel

responsible for the Synthetic Lease, and explained that it planned to repay the

amount due under the Synthetic Lease. General Motors requested that Mayer

Brown prepare the documents necessary for JPMorgan and the lenders to be

repaid and to release the interests the lenders held in General Motors’ property.

      Mayer Brown Partner Robert Gordon assigned the work to an associate

and instructed him to prepare a closing checklist and drafts of the documents

required to pay off the Synthetic Lease and to terminate the lenders’ security

interest in General Motors’ property. Over the next two weeks, the associate

prepared (1) a Closing Checklist that identified the actions required to unwind

the Synthetic Lease; (2) a Termination Agreement by which General Motors

formally exercised its option to repay the amount due under the Synthetic Lease

and be released from the related liens against General Motors’ properties; (3) a

set of UCC-3 termination statements to terminate liens held against General

Motors’ properties; and (4) an Escrow Agreement governing title company

LandAmerica’s role in closing the transaction.


                                         4
      1.     The Closing Checklist

      The Mayer Brown associate prepared a closing checklist that included

several dozen actions and documents required to unwind the Synthetic Lease.

Among the items on the Closing Checklist was a list of security interests held by

General Motors’ lenders that would need to be terminated. To prepare the list of

security interests, the associate asked a paralegal, unfamiliar with the transaction

or the purpose of the request, to perform a search for UCC-1 financing

statements that had been recorded against General Motors in Delaware. The

paralegal’s search identified three UCC-1s, numbered 2092532 5, 2092526 7, and

6416808 4. Neither the paralegal nor the associate realized that only two of the

UCC-1s were related to the Synthetic Lease transaction. The third UCC-1,

number 6416808 4, related to the 2006 Main Term Loan UCC-1. Not noticing that

one of the UCC-1s was unrelated to the Synthetic Lease, the associate placed all

three for termination in the Closing Checklist:

                   Termination of UCCs (central, DE filings)
                   Blanket-type financing statements as to real
                   property and related collateral located in
                   Marion County, Indiana (file number
                   2092532 5, file date 4/12/02 and file number
                   2092526 7, file date 4/12/02))
                   financing statement as to equipment,
                   fixtures and related collateral located at

                                         5
                   certain U.S. manufacturing facilities (file
                   number 6416808 4, file date 11/30/06)

On the afternoon of October 15, 2008, Mayer Brown circulated a draft of the

checklist to JPMorgan’s counsel, Simpson Thacher. A largely identical draft was

distributed later that evening and another on October 21. No one at General

Motors, Mayer Brown, Simpson Thacher, or JPMorgan recognized that one of the

UCC-1s identified in the checklist for termination was filed in 2006 rather than

2002 and was entirely unrelated to the Synthetic Lease.

      2.    The Termination Agreement

      The Mayer Brown associate also prepared a Termination Agreement,

which he also circulated to Simpson Thacher on October 15, 2008. The

Termination Agreement stated that General Motors was exercising its option to

repay the amount due under the Synthetic Lease, that the Operative Agreement

underlying the Synthetic Lease was terminated, and that JPMorgan and the

Lessor were releasing all of their related liens against General Motors’ properties.

To that end, the Termination Agreement expressly authorized General Motors to

terminate the Synthetic Lease liens:

      [T]he Administrative Agent [JPMorgan] and the Lessor do hereby
      (x) release all of their Liens . . . against the Properties created by the
      Operative Agreements [of the Synthetic Lease], (y) acknowledge
      that such Liens and Lessor Liens are forever released, satisfied and
                                           6
      discharged and (x) [sic] authorize Lessee to file a termination of any
      existing Financing Statements relating to the Properties [of the
      Synthetic Lease].

All parties agree that the Synthetic Lease Termination Agreement does not relate

to the Term Loan or to the properties and liens securing it.

      3.       The UCC-3 Termination Statements

      Along with the Termination Agreement, Mayer Brown also circulated to

Simpson Thacher three draft UCC-3 statements to terminate the three UCC-1

security interests set out for termination in the Closing Checklist. One of the

draft statements was a UCC-3 to terminate 6416808 4, the Main Term Loan UCC-

1. As explained above, this UCC-1 was connected with the Term Loan and

entirely unrelated to the Synthetic Lease.

      On October 15, 2008, the Mayer Brown associate e-mailed all three draft

UCC-3s to Simpson Thacher, along with the Termination Agreement and a copy

of the Closing Checklist. Simpson Thacher attorney Mardi Merjian responded

two days later as follows: ‚Nice job on the documents. My only comment, unless

I am missing something, is that all references to JPMorgan Chase Bank, as

Administrative Agent for the Investors should not include the reference ‘for the

Investors.’‛


                                         7
      4.    The Escrow Agreement & Transaction Closing

      After preparing the required documents, the parties relied on the title

company LandAmerica to complete the transaction by serving as escrow agent,

recording agent, and title insurance issuer. On behalf of General Motors, Mayer

Brown drafted an agreement (the ‚Escrow Agreement‛) providing LandAmerica

with instructions to effectuate the closing. Pursuant to the Escrow Agreement,

LandAmerica would receive funds from General Motors along with numerous

documents executed by the parties. LandAmerica would then close the

transaction and disburse the funds to General Motors’ creditors, thereby

accomplishing General Motors’ repayment and terminating the Synthetic Lease.

      Among other things, the Escrow Agreement specified that the parties

would deliver various documents to LandAmerica in preparation for closing.

Then, at the time of closing, LandAmerica would handle those documents in

accordance with the Escrow Agreement’s instructions. One category of required

documents was the set of UCC-3 statements that would be filed to terminate

liens against General Motors’ properties. The Escrow Agreement provided that

LandAmerica was to receive final sets of the three ‚Termination of UCC

Financing Statements‛ (which it identified by file number) and that immediately


                                        8
following closing, LandAmerica was to forward copies of these and other escrow

documents to General Motors’ counsel, who would then file them on General

Motors’ behalf.

      On October 24, 2008, the Mayer Brown associate e-mailed a draft of the

Escrow Agreement to JPMorgan’s counsel, Simpson Thacher attorney Mardi

Merjian. He concluded the e-mail by requesting that Merjian review the

document and respond with any comments. On October 27 the associate e-

mailed Merjian again, explaining that he would send a package of documents for

JPMorgan and the lenders to execute. He concluded the e-mail by again asking

whether Merjian had any comments on the draft Escrow Letter, to which Merjian

responded, ‚it was fine.‛

      General Motors repaid the amount due on the Synthetic Lease on October

30, 2008. As outlined in the Escrow Agreement, LandAmerica thereafter

forwarded copies of the UCC-3 termination statements to General Motors’

counsel, Mayer Brown. Mayer Brown then caused all three UCC-3s to be filed

with the Delaware Secretary of State—including the UCC-3 that erroneously

identified for termination the Main Term Loan UCC-1 that was entirely

unrelated to the Synthetic Lease.


                                       9
B.    General Motors’ Chapter 11 Bankruptcy Filing

      The mistake went unnoticed until General Motors filed for chapter 11

reorganization in June 2009. On June 19, Morgan Lewis & Bockius LLP, then

counsel to JPMorgan, e-mailed the Committee to inform it that a UCC-3

termination statement had been inadvertently filed in October 2008 relating to

the Term Loan collateral. Morgan Lewis attached an affidavit from Robert

Gordon, the Mayer Brown partner who had been in charge of the Synthetic Lease

termination. The affidavit explained that JPMorgan and Mayer Brown had

intended to terminate only liens related to the Synthetic Lease and that because

the UCC-3 statement erroneously identified for termination a UCC-1 related to

the Term Loan, the termination statement was unauthorized and ineffective.

      On July 31, 2009, the Committee commenced the underlying action against

JPMorgan in the United States Bankruptcy Court for the Southern District of

New York. The Committee sought a determination that, despite the error, the

UCC-3 was nonetheless effective to terminate the Main Term Loan UCC-1, that

the security interest was terminated prior to General Motors’ chapter 11 filing,

and that most of the indebtedness under the Term Loan is therefore unsecured.

On cross-motions for summary judgment the bankruptcy court concluded that


                                        10
the UCC-3 filing was unauthorized and therefore not effective to terminate the

security interest and granted summary judgment to JPMorgan. Official Comm. of

Unsecured Creditors of Motors Liquidation Co. v. JPMorgan Chase Bank, N.A. (In re

Motors Liquidation Co.), 486 B.R. 596 (Bankr. S.D.N.Y. 2013). The bankruptcy

court then certified the case for direct appeal to this Court pursuant to 28 U.S.C. §

158(d)(2).


                                  DISCUSSION

      At the heart of this dispute lies a straightforward question: Did the UCC-3

filing effectively terminate the Main Term Loan UCC-1 even though the intent of

everyone involved was to terminate only UCC-1 security interests related to the

Synthetic Lease? The answer to that question is governed by the Uniform

Commercial Code. Because the secured debtor, General Motors, is incorporated

under the laws of the State of Delaware, it is Delaware’s version of the UCC that

controls. See U.C.C. §§ 9-301, 9-307(e).

A.    UCC Provisions Concerning the Effectiveness of UCC-3 Filings

      Prior to 2001, the UCC required that UCC-3 termination statements and

other financing statement amendments be signed by the secured party of record.

This complicated electronic filing because, among other reasons, electronic filing

                                           11
requirements varied among filing offices, and some lawyers, in an abundance of

caution, doubted the legal efficacy of electronically signed documents. See Harry

C. Sigman, The Filing System Under Revised Article 9, 73 Am. Bankr. L.J. 61, 68

(1999). In 2001, however, UCC Article 9 was amended1 to pave the way for

electronic filing by requiring the secured lender’s ‚authorization‛ rather than its

signature. The 2001 amendment loosened the authorization-by-lender’s-

signature requirement to an authorization-by-any-means requirement and

provides, in its present form, that any person may file a UCC-3 termination

statement as long as authorized by the secured party of record.

      Three sections of Revised Article 9 are particularly relevant to determining

whether the UCC-3 effectively terminated the Main Term Loan UCC-1. First,

U.C.C. § 9-513 provides that ordinarily a UCC-1 financing statement ceases to be

effective at the time a UCC-3 termination statement is filed:

      (d) [Effect of filing termination statement.] Except as otherwise
      provided in Section 9-510, upon the filing of a termination statement
      with the filing office, the financing statement to which the
      termination statement relates ceases to be effective.




1
 Revised UCC Article 9 was adopted into Delaware law effective July 1, 2001. Del.
Code Ann. tit. 6, art. 9 (2001).
                                         12
However, U.C.C. § 9-510 clarifies that a termination statement or other filing is

ineffective if filed by a person other than one permitted to do so:

          (a) [Filed record effective if authorized.] A filed record is effective
          only to the extent that it was filed by a person that may file it under
          Section 9-509.

Finally, U.C.C. § 9-509 explains the circumstances in which a person may file a

termination statement or other amendment:

          (d) [Person entitled to file certain amendments.] A person may file
          an amendment other than an amendment that adds collateral
          covered by a financing statement or an amendment that adds a
          debtor to a financing statement only if:
                (1) the secured party of record authorizes the filing; or
                (2) [circumstances inapplicable to the facts of this case].

Thus, whether the UCC-3 filing effectively terminated the Main Term Loan UCC-

1 depends on whether the secured party of record, JPMorgan, authorized the

filing.

B.        Authority to File Under Delaware UCC Article 9

          All agree that to be effective, a UCC-3 must be authorized, but the parties

vigorously dispute whether JPMorgan authorized the filing in question. In

JPMorgan’s view, the UCC-3 filing cannot have been authorized because the

Termination Agreement granted Mayer Brown authority only as to the Synthetic

Lease and because no one at Mayer Brown, Simpson Thacher, General Motors, or
                                            13
JPMorgan ever thought that they were authorized to terminate the Main Term

Loan UCC-1 or that their actions would have that effect.

      The Committee contends that focusing on the parties’ goal (termination of

the Synthetic Lease) misses the point. In its view, the relevant question is not

whether JPMorgan authorized termination of the security interest underlying the

Term Loan but whether it (even if mistakenly) authorized the act of filing the

UCC-3 statement that identified that interest for termination. According to the

Committee, although JPMorgan did not intend or authorize the legal result of the

Main Term Loan UCC-1’s termination, it did review and authorize Mayer Brown

to file the UCC-3 that had that effect.

      Intertwined in this appeal are two closely related questions. First, the

question we certify below, is what precisely a secured lender of record must

authorize for a UCC-3 termination statement to be effective: Must the secured

lender authorize the termination of the particular security interest that the UCC-3

identifies for termination, or is it enough that the secured lender authorize the act

of filing a UCC-3 statement that has that effect? Second, a question we will

address upon receipt of the Delaware court’s answer: Did JPMorgan grant to

Mayer Brown the relevant authority—that is, alternatively, authority either to


                                          14
terminate the Main Term Loan UCC-1 or to file the UCC-3 statement that

identified that interest for termination?

       Although the bankruptcy court below and JPMorgan on appeal tend to

conflate the two questions, doing so obscures the issue. Asking whether there

was ‚was authoriz*ation+ . . . to terminate JPMorgan’s security interest on the

unrelated Term Loan,‛ In re Motors Liquidation Co., 486 B.R. at 617, assumes an

answer to the first question and moves directly on to the second. Similarly,

JPMorgan’s argument that the UCC-3 filing was unauthorized because Mayer

Brown did not believe it was authorized to terminate the Main Term Loan UCC-

1, Appellee Br. 36–38, is unpersuasive unless one assumes that a lender must

authorize termination of a particular security interest and not simply the UCC-3

filing itself.

       The two questions must be taken up separately. The first, what it is that a

secured lender must authorize, is an issue of statutory interpretation. The

second, whether JPMorgan granted the relevant authority, requires an

application of traditional principles of agency law to assess the scope of Mayer

Brown’s authorization. Because the first question is an issue of first impression

in the interpretation of Delaware UCC Article 9 and may be determinative of the


                                            15
appeal, we certify the question to the Delaware Supreme Court. Upon receipt of

the Delaware court’s answer, we will address the second question of whether

JPMorgan authorized Mayer Brown to take the relevant action.

      1.    Question for Certification: What Must a Secured Lender
            Authorize?

      As explained above, the efficacy of UCC-3 amendments is governed by

Delaware’s version of the UCC Article 9. Revised Article 9 eliminated the

requirement that secured lenders authorize UCC-3 amendments by signature

and now gives effect to records filed by anyone at all, as long as ‚the secured

party of record authorizes the filing.‛ U.C.C. § 9-509(d)(1). However, the section

does not address what exactly it means to ‚authorize a filing.‛ Is it enough that a

secured lender authorize the act of filing a particular UCC-3 termination

statement? Or must the secured lender authorize the termination of the

particular security interest identified for termination on that UCC-3? Ordinarily

the two go hand in hand. But not always, and perhaps not here.

      In support of the first interpretation, the Committee references the

language of UCC Article 9, which requires that a secured lender authorize a

person to ‚file‛ particular ‚records,‛ not that a lender authorize a person to

accomplish particular legal consequences (that is, authorization to terminate or

                                        16
amend in some specified way a particular security interest). U.C.C. § 9-509(d)(1)

provides that ‚*a+ person may file [a termination or certain other amendments]

. . . if: (1) the secured party of interest authorizes the filing.‛ As to a filed record’s

effectiveness, U.C.C. § 9-510(a) provides that ‚*a+ filed record is effective only to

the extent that it was filed by a person that may file it under Section 9-509.‛

Based on this language the Committee concludes that what UCC Article 9

requires is that the lender authorize the act of filing a particular UCC-3

termination statement.

      JPMorgan understands the authorization requirement differently. In its

view, authority to file pursuant to UCC Article 9 depends on the goals of the

secured lender and the authority it has granted in pursuit of those goals.

JPMorgan reasons that it cannot have granted Mayer Brown authority to file the

UCC-3 that identified the Main Term Loan UCC-1 for termination because

JPMorgan neither intended to terminate the security interest underlying the

Main Term Loan nor authorized Mayer Brown to do so. Under this view, a

lender’s authorization to file a UCC-3 termination statement would require its

authorization to effect the legal result of that filing— termination of the specified

UCC-1.


                                           17
      Because the authorization language of UCC Article 9 was added only in

2001, and because the large majority of UCC-3 filings are undisputedly

authorized, relatively few courts have been called upon to interpret what

precisely a secured lender must authorize. Most helpful are In re A.F. Evans Co.,

No. 09–41727 EDJ, 2009 WL 2821510 (Bankr. N.D. Cal. Jul. 14, 2009) and Ward v.

Bank of Granite & Hickory Printing Solutions, LLC (In re Hickory Printing Group,

Inc.), 479 B.R. 388 (Bankr. W.D.N.C. 2012).

      In re A.F. Evans Co. involved a debtor that wished to sell two partnership

interests it owned that were encumbered by security interests held by City

National Bank (‚CNB‛). 2009 WL 2821510, at *1. The debtor offered to repay a

portion of its debts and requested that CNB release its interests in the two

partnerships (but not its interest in a third partnership that the debtor did not

plan to sell). To facilitate the closing, the debtor prepared two draft UCC-3

amendments that removed the two partnerships from the collateral covered by

CNB’s UCC-1. CNB approved the draft UCC-3s, which were submitted to an

escrow agent for filing. Sometime before filing, however, the escrow agent

mistakenly added checkmarks to UCC-3 Box 2, the termination box. With Box 2

checked, the forms indicated that the entire UCC-1—and by extension CNB’s


                                         18
interest in all three partnerships—should be terminated, rather than that the

UCC-1 should be modified to relinquish CNB’s interest in only two of the

partnerships.

      In concluding that CNB’s security interest in the third property had not

been terminated by these UCC-3 filings, the United States Bankruptcy Court for

the Northern District of California noted that the UCC-3s that CNB reviewed had

not borne the mistaken checkmarks and reasoned that the escrow agent had not

been authorized to file a UCC-3 in a form other than that approved and to

thereby terminate CNB’s entire security interest. Id. at *3–4. However, because

the error was introduced by the escrow agent after the lender reviewed the UCC-

3s, the court had no reason to reach the critical issue in this case: whether the

lender’s review and approval of the UCC-3s bearing the mistake would have

provided the ‚authorization to file‛ required to make the UCC-3 records

effective.

      In Ward, when a debtor paid off a portion of a loan secured by an interest

in his property, an employee of the lender, Granite Bank, inadvertently filed a

UCC-3 statement terminating the bank’s entire security interest, rather than

amending its interest to reflect the amount the debtor had repaid. See 479 B.R. at


                                         19
391–93. The United States Bankruptcy Court for the Western District of North

Carolina reasoned that the lender was bound by the filing, despite its unintended

effect, because the bank had authorized the employee to file UCC-3 records on its

behalf. In applying U.C.C. § 9-509(d)(1)’s authorization requirement, the court

focused entirely on whether the bank had authorized the employee to file the

record, not whether the bank had authorized the employee to terminate the

particular security interest. See id. at 396–97. However, the court articulated no

rationale for taking this approach because, by the summary judgment hearing,

the bank had conceded the authorization issue.2

      Although these cases are helpful, neither they nor the other cases cited by

the parties squarely address the precise question at issue in this case. We have

regularly deferred to the views of state high courts in areas of first impression

and elect to do so here rather than make a pronouncement on an important issue

of Delaware law. Because the case presents a question of first impression that

‚seem*s+ likely to recur and to have significance beyond the interests of the




2
 JPMorgan distinguishes Ward on the ground that it involved a simple employer-
employee relationship rather than the more complex agency relationship at issue in this
case. See Appellee Br. 35 n.8. But the relationship between the secured lender and the
individual who files the UCC-3 goes to the question of whether authorization was
provided, not what it is that Article 9 requires a secured lender to authorize.
                                          20
parties in a particular lawsuit,‛ Kidney v. Kolmar Labs., Inc., 808 F.2d 955, 957 (2d

Cir. 1987), we certify to the Delaware Supreme Court the following question:

      Under UCC Article 9, as adopted into Delaware law by Del. Code Ann.
      tit. 6, art. 9, for a UCC-3 termination statement to effectively extinguish
      the perfected nature of a UCC-1 financing statement, is it enough that
      the secured lender review and knowingly approve for filing a UCC-3
      purporting to extinguish the perfected security interest, or must the
      secured lender intend to terminate the particular security interest that is
      listed on the UCC-3?

The important and urgent reason for an immediate determination by the

Delaware Supreme Court of the question certified above is that the question is

one of first instance in the State of Delaware. See Del. Sup. Ct. R. 41.

      In accordance with Rule 41, it is recommended that briefs be filed in the

Delaware Supreme Court in the following order:

      Opening Brief:      Plaintiff-Appellant Official Committee of Unsecured
                          Creditors of Motors Liquidation Company
      Responding Brief:   Defendant-Appellee JPMorgan Chase Bank, N.A.
      Reply Brief:        Plaintiff-Appellant Official Committee of Unsecured
                          Creditors of Motors Liquidation Company

      2.     Whether Authorization Occurred

      The Delaware Supreme Court’s clarification as to the sense in which a

secured party of record must authorize a UCC-3 filing will enable us to address

the second question presented by this appeal—whether JPMorgan in fact


                                          21
provided that authorization. Upon receipt of the Delaware court’s response, we

will address alternatively whether the filing of the UCC-3 record or termination

of the Main Term Loan UCC-1 was within the scope of authority that JPMorgan

granted to Mayer Brown.


                                  CONCLUSION

      For the reasons stated, we certify the above question to the Delaware

Supreme Court. Upon receipt of the Delaware court’s response to the certified

question, jurisdiction will automatically be restored to this Court to resolve all

remaining issues as needed; the returned appeal will be assigned to this panel.




                                         22